


PEOPLES BANCORP INC.


THIRD AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS OF
PEOPLES BANCORP INC. AND SUBSIDIARIES


Section 1. PURPOSE


The Corporation desires and intends to recognize the value to the Corporation
and its Affiliates of the past and present services of the Directors of the
Corporation and its Affiliates, to encourage their continued service to the
Corporation and its Affiliates and to be able to attract and retain superior
Directors by adopting and implementing this Plan to provide such Directors an
opportunity to defer compensation otherwise payable to them from the Corporation
and/or any Affiliate.


The Corporation originally established the Plan effective as of January 1, 1991.
The Plan was amended and restated effective as of January 2, 1998 to incorporate
certain changes in its provisions, including the types of funds in which the
deferred compensation allocated to the Participants' accounts may be invested.
The first amended and restated Plan was amended on July 23, 1998, effective as
of January 2, 1998, to adopt a consensus reached by the Emerging Issues Task
Force on Issue No. 97-14, Accounting for Deferred Compensation Arrangements
Where Amounts Earned Are Held in a Rabbi Trust and Invested. The Plan was
amended and restated for a second time effective as of December 11, 2008 for
purposes of compliance with Section 409A of the Code. The second amended and
restated Plan was amended, effective October 25, 2012, to provide a default
account election and to clarify the mediums of distributions available to
Participants.


This third amended and restated Plan is effective as of the Restatement
Effective Date and is being amended to include Common Shares paid to Directors
for services rendered to the Corporation or an Affiliate as Eligible
Compensation for purposes of the Plan.


Section 2. CERTAIN DEFINITIONS


The following terms will have the meanings provided below.


"Additions" means the credits applied to Deferred Compensation Accounts as
provided in Section 4 hereof.


"Adjustment Date" means the first business day of each calendar quarter.


"Affiliate" means: (1) prior to January 1, 2005, any organization or entity
which, together with the Corporation was a member of a controlled group of
corporations or of a commonly controlled group of trades or businesses (as
defined in Sections 414(b) and (c) of the Code), of an affiliated service group
(as defined in Section 414(m) of the Code) or other organization described in
Section 414(m) of the Code; and (2) on or after January 1, 2005, any
organization or entity which, together with the Corporation, would be considered
a single employer under Sections 414(b) and (c) of the Code.




--------------------------------------------------------------------------------






"Annual Retainer" means, with respect to any calendar year or other period, the
fixed retainer which, absent an election to defer hereunder, would be payable to
a Participant during those pay periods beginning in the given calendar year or
other period.


"Beneficiary" means the person or persons designated in writing as such and
filed with the Plan Administrator at any time by a Participant. For this
purpose, a "Beneficiary" may be designated
contingently or successively and may be an entity other than a natural person.
Any such designation may be withdrawn or changed in writing (without the consent
of the Beneficiary), but only the last designation on file with the Plan
Administrator shall be effective.


"Board" means the Board of Directors of the Corporation.


"Code" means the Internal Revenue Code of 1986, as may be amended from time to
time.


"Common Shares" means the common shares of the Corporation.


"Corporation" means Peoples Bancorp Inc. and any successor entity.


"Deferred Compensation Account" means the separate Deferred Compensation Account
established for each Participant pursuant to Section 4 of the Plan. The Deferred
Compensation Account of a Participant may include both Grandfathered Amounts and
Non-Grandfathered Amounts.


“Deferral Notice” means the form submitted by a Participant who wishes to
participate in the Plan for any Plan Year in accordance with Section 4.B.


"Director" means any statutory director, emeritus director or honorary director
of the Corporation or any Affiliate.


"Eligible Compensation" means, to the extent applicable to any given
Participant, the Annual Retainer and all Meeting Fees paid to the Participant in
cash and/or Common Shares. The extent to which a given Participant may defer a
given component of Eligible Compensation shall be based upon such Participant's
eligibility to receive the given component of Eligible Compensation (as
determined under applicable agreements and pay practices of the Corporation or
the applicable Affiliate) and the provisions and limitations applicable to the
given component as provided under this Plan.


"Fair Market Value" of the Common Shares means the most recent closing price of
the Common Shares on any securities exchange on which the Common Shares are then
listed.


“Grandfathered Amounts” means the portion, if any, of a Participant’s Deferred
Compensation Account that was earned and vested within the meaning of Section
409A of the Code under the Plan before January 1, 2005 and any Additions
attributable to such portion of the Participant’s Deferred Compensation Account
and any Additions thereon.




--------------------------------------------------------------------------------






"Meeting Fees" means, with respect to any calendar year or other period, the
compensation for attendance at meetings of the Board of Directors of the
Corporation or applicable Affiliate or any committees thereof (exclusive of
expenses) which, absent an election to defer hereunder, would be payable to a
Participant during those pay periods beginning in the given calendar year or
other period.


“Non-Grandfathered Amounts” means the portion, if any, of a Participant’s
Deferred Account and any Additions thereto that are not Grandfathered Amounts.


"Participant" has the meaning specified in Section 3 of the Plan.


"Plan" means the Third Amended and Restated Peoples Bancorp Inc. Deferred
Compensation Plan for Directors of Peoples Bancorp Inc. and Subsidiaries, as
reflected in this document, as the same may be amended from time to time after
the Restatement Effective Date.


"Plan Administrator" means the Corporation. The functions of the Plan
Administrator shall be carried out by a committee of three (3) Directors
appointed by the Board and by the employee or employees designated by such
committee to carry out certain specific functions.


"Plan Year" means the calendar year.


"Restatement Effective Date" means, for this third amended and restated Plan,
June 26, 2014.


"Separation from Service" means a "separation from service", within the meaning
of Section 409A of the Code, by the Participant from the Corporation and its
Affiliates.


"Unforeseeable Emergency" means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, the Participant’s Beneficiary or the Participant's dependent (as defined
in Section 152 of the Code, without regard to subsections (b)(1), (b)(2) or
(d)(1)(B) thereof), loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.


Section 3. PARTICIPANTS


Each Director who is either participating in the Plan or is eligible to
participate in the Plan as of the Restatement Effective Date shall continue
either as a Participant in the Plan or as eligible to participate in the Plan as
of such date. Each Director who first becomes a Director after the Restatement
Effective Date shall be eligible for participation in the Plan as of the date on
which he or she becomes a Director. A Director who is eligible for participation
in the Plan and who elects to make deferral contributions pursuant to Section 4
shall be designated a "Participant" in the Plan. A Participant shall continue to
participate in the Plan until his or her status as a Participant is terminated
by either a complete distribution of his or her Deferred Compensation Account
pursuant to the terms of the Plan or by written directive of the Corporation.




--------------------------------------------------------------------------------






Section 4. DEFERRED COMPENSATION ACCOUNTS


A. Establishment of Deferred Compensation Accounts. The Plan Administrator will
establish a Deferred Compensation Account for each Participant. A Participant's
Deferred Compensation Account shall have two subaccounts: a Cash Account to
record amounts allocated under Section 4.D.(ii) and a Stock Account to record
amounts allocated under Section 4.D.(i) and Section 4.D.(iii). Such Deferred
Compensation Account shall be a bookkeeping account only, maintained as part of
the books and records of the Corporation or applicable Affiliate.


B. Election of Participant. With respect to each Plan Year, a Participant may
elect to have (i) a percentage or a flat dollar amount of the cash portion of
his or her Eligible Compensation and/or (ii) a percentage or fixed number of the
Common Shares portion (in each case, representing whole Common Shares) of his or
her Eligible Compensation which would otherwise be paid to him or her by the
Corporation or applicable Affiliate for services performed during such Plan Year
allocated to his or her Deferred Compensation Account and paid on a deferred
basis pursuant to the terms of the Plan by submitting a written Deferral Notice
to the Plan Administrator as follows:


(a)
Current Participants. Participants who either were participating in this Plan or
who were eligible to participate in this Plan as of the Restatement Effective
Date shall submit a Deferral Notice for any Plan Year no later than December
31st of the preceding Plan Year;



(b)
First Year of Eligibility. During a Plan Year in which a Director first becomes
eligible to participate in the Plan, the Participant must submit a Deferral
Notice no later than thirty (30) days after the date on which he or she first
becomes a Director. Such Deferral Notice shall be effective only with respect to
Eligible Compensation relating to services performed after the date of such
election. For purposes of this section, a Director is first eligible to
participate in the Plan only if the Director is not a participant in any other
arrangement of the Corporation or any Affiliate that would be treated as a
single nonqualified deferred compensation plan along with this Plan under
Section 409A of the Code.



To the extent that a Participant completes a Deferral Notice in accordance with
the provisions of this Section 4.B, such Deferral Notice shall remain in effect
for future Plan Years until changed or revoked by the Participant. A Participant
may change or terminate his or her election to defer payment of Eligible
Compensation by delivering written notice to the Plan Administrator. Any such
change or termination shall not become effective until the Plan Year following
the Plan Year in which notice is given. The termination of a Participant’s
participation in this Plan shall not affect the amounts credited to the Deferred
Compensation Account of such Participant prior to the effective date of
termination, which shall be paid only in accordance with Section 5.




--------------------------------------------------------------------------------






C. Corporation Contributions. Each time a Deferral Notice is submitted to the
Plan Administrator in accordance with Section 4.B. above, during the next Plan
Year (or, if applicable, the remaining Plan Year), the Corporation or applicable
Affiliate will allocate to the Participant's Deferred Compensation Account the
percentage or dollar amount of cash and/or the percentage or fixed number of
Common Shares (in each case, representing whole Common Shares) of Eligible
Compensation, specified in the Deferral Notice. Any amounts so allocated by the
Corporation or Affiliate are called "Corporation Contributions."


D. Adjustment of Account Balances.


(i)
Election. At the time that a Participant submits a Deferral Notice, he or she
shall elect the percentage of Corporation Contributions attributable to the cash
portion of his or her Eligible Compensation to be allocated to his or her Cash
Account (to be adjusted pursuant to Paragraph (ii) of this Section 4.D.) and his
or her Stock Account (to be adjusted pursuant to Paragraph (iii) of this Section
4.D). In the absence of any election by a Participant on the Deferral Notice,
one-hundred percent (100%) of the Corporation Contributions attributable to the
cash portion of his or her Eligible Compensation shall be allocated to the
Participant’s Cash Account. Any Corporation Contributions attributable to the
Common Shares portion of a Participant’s Eligible Compensation shall be
automatically allocated to the Participant’s Stock Account in the whole number
of Common Shares deferred pursuant to the Participant’s Deferral Notice.



(ii)
Cash Account. As of each Adjustment Date, the Plan Administrator shall credit
the balance in the Participant's Cash Account with Additions which shall either
(a) mirror a specific interest rate equal to the rate of return paid by Peoples
Bank, National Association on a Three (3) Year certificate of deposit or an
equivalent deposit account as of the last business day preceding the applicable
Adjustment Date; or (b) to the extent that a certificate of deposit is purchased
by a trust established to provide benefits under the Plan, be equal to the
actual rate of interest paid with respect to such certificate of deposit. The
crediting of Additions shall be determined by multiplying the Participant's Cash
Account balance as of each month of the quarter preceding the Adjustment Date by
the applicable rate of interest determined under the preceding sentence. The
crediting of Additions shall occur so long as there is a balance in the
Participant's Cash Account regardless of whether the Participant has Separated
from Service as a Director or has died. The Plan Administrator may prescribe any
reasonable method or procedure for the accounting of Additions.



(iii)
Stock Account. As of each Adjustment Date (or such later date on which Common
Shares are actually acquired), the amount credited to the Stock Account of each
Participant attributable to the cash portion of the Participant’s Eligible
Compensation shall be divided by the then Fair Market Value of a Common Share.
Upon completion of this calculation, each Stock Account shall be credited with
the resulting number of whole Common Shares and any remaining amounts shall
continue to be credited to the Stock Account until converted to whole Common
Shares at a future Adjustment Date or purchase date. The Stock Account of each
Participant shall be credited with cash dividends on the Common Shares allocated
under both Section 4.D.(i) and this Section 4.D.(iii) on and after the date such
Common Shares are credited to the Stock Account. At the following Adjustment
Date (or, if later, the date on which Common Shares are actually acquired), the
amount of cash dividends credited to each Stock





--------------------------------------------------------------------------------




Account (and any other amounts then credited to such Stock Account) shall be
divided by the then Fair Market Value of a Common Share; and the Stock Account
of each Participant shall be credited with the resulting number of whole Common
Shares and any remaining amounts shall continue to be credited to the Stock
Account until converted to whole Common Shares at a future Adjustment Date or
purchase date. The Plan Administrator may prescribe any reasonable method or
procedure for the accounting of Additions.


E. Stock Adjustments. The number of Common Shares and/or kind of securities in
the Stock Account of each Participant shall be adjusted from time to time to
reflect stock splits, stock dividends or other changes in the Common Shares
resulting from a change in the Corporation’s capital structure.


F. Participant's Rights in Accounts. A Participant's only right with respect to
his or her Deferred Compensation Account (and amounts allocated thereto) will be
to receive payments in accordance with the provisions of Section 5 of the Plan.


Section 5. PAYMENT OF DEFERRED COMPENSATION ACCOUNTS


A. Time of Payment. Distribution of a Participant's Deferred Compensation
Account shall be made as follows:


(i)
Grandfathered Amounts. Distribution of a Participant’s Grandfathered Amounts
shall commence on the first business day of the calendar month following the
date of the Participant's termination of service as a Director due to
resignation, retirement, death or otherwise.



(ii)
Non-Grandfathered Amounts. Distributions of a Participant’s Non-Grandfathered
Amounts shall commence on the first business day of the calendar month following
the earlier of the Participant’s: (a) death; or (b) Separation from Service.





--------------------------------------------------------------------------------






B. Method of Distribution.


(i)
In General. A Participant's Deferred Compensation Account shall be distributed
to the Participant either in a single lump sum payment or in substantially equal
annual installments over a period not to exceed five (5) years. To the extent
that a Deferred Compensation Account is distributed in installment payments, the
undistributed portions of such account shall continue to be credited with
Additions in accordance with the applicable provisions of Section 4.D. In the
absence of any election, a Participant's Deferred Compensation Account shall be
paid in substantially equal annual installments over a period of five (5) years.
Cash Accounts shall be distributed in cash. Stock Accounts shall be distributed
in Common Shares.



(ii)
Grandfathered Amounts. The method of distribution (lump sum or installments) of
Grandfathered Amounts shall be elected by the Participant prior to the date on
which he or she ceases to be a Director.



(iii)
Non-Grandfathered Amounts. The method of distribution (lump sum or installments)
of Non-Grandfathered Amounts shall be elected by the Participant in accordance
with Section 4.B. A Participant may change his or her election with respect to
Non-Grandfathered Amounts by notifying the Plan Administrator in writing of the
change; provided, however that: (a) such election may not take effect until at
least twelve (12) months after the date on which such election is made; and (b)
the payment with respect to which such election is made must be deferred (except
in the case of the Participant’s earlier death or Unforeseeable Emergency) for a
period of not less than five (5) years after the Participant’s Separation from
Service.



C. Certain Distributions.


(i)
Death Before All Payments Made. If a Participant should die before full payment
of all amounts in his or her Deferred Compensation Account, the Corporation
shall, in the discretion of the Plan Administrator, either pay or continue to
pay the unpaid amounts to the Participant's Beneficiary: (a) in the same manner
as such unpaid amounts would have been paid to the Participant; or (b) in a lump
sum settlement of the remaining unpaid amount in the Participant's Deferred
Compensation Account no sooner than the day after and not later than ninety (90)
days following the date of the Participant's death.



(ii)
Hardship Distributions.



(a)
Grandfathered Amounts. The Plan Administrator may, in its discretion, accelerate
the payments of Grandfathered Amounts without the consent of the Participant or
the Participant's Beneficiary, estate or any other person or persons claiming
through or under him or her. In making such determinations, due consideration
may be given to the health, financial circumstances and family obligations of
the Participant. In this regard, the Participant (or after his or her death, his
or her Beneficiary) may be consulted; however, he or she (or such Beneficiaries)
shall have no voice in the decision reached.







--------------------------------------------------------------------------------




(b)
Non-Grandfathered Amounts. A Participant may request a distribution of all or
part of his or her Non-Grandfathered Amounts upon the occurrence of an
Unforeseeable Emergency. The amount of this distribution, however, may not be
greater than the amount reasonably necessary to satisfy the Unforeseeable
Emergency or, if less, the amount of the Participant’s Non-Grandfathered Amounts
as of the distribution date. As a condition of receiving a distribution under
this Section 5.C.(ii)(b), the Participant must file a written application with
the Plan Administrator specifying the nature of the Unforeseeable Emergency and
the amount needed to address that Unforeseeable Emergency and supplying any
other information the Committee, in its discretion, may need to ensure that the
conditions specified in this Section 5.C.(ii)(b) are satisfied. Notwithstanding
the foregoing, a distribution on account of an Unforeseeable Emergency may not
be made to the extent that such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan.



(iii)
Six-Month Delay for Specified Employees. If on the date of his or her Separation
from Service, a Participant is a “specified employee” within the meaning of
Section 409A of the Code and as determined under the Company’s policy for
determining specified employees, all Non-Grandfathered Amounts required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code shall be paid on the first
business day of the seventh (7th) month following the date of the Separation
from Service (or, if earlier, the date of death). The first payment made
following such delay shall include the cumulative amount of any amounts that
could not be paid or provided during such period.



(iv)
Income Inclusion under Section 409A of the Code. The Plan Administrator may
accelerate the time or schedule of a distribution to a Participant at any time
the Plan fails to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder. Such payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.





--------------------------------------------------------------------------------






D. Designation of Beneficiary. In the event of the Participant’s death, his or
her Deferred Compensation Account shall be paid to his or her designated
Beneficiary. If there is no designated Beneficiary or there is no designated
Beneficiary surviving at the Participant's death, payment of the Participant's
Deferred Compensation Account shall be made in accordance with the following
priority:


(i)
Spouse;



(ii)
Natural and adopted children or their issue, per stirpes;



(iii)
Parents or the survivor of them;



(iv)
Brothers and sisters or their issue, per stirpes; or



(v)
Other heirs-at-law; and if payable to more than one person in a class, all
persons in that class shall share equally.



If a Beneficiary survives the Participant but dies before receiving the entire
death benefit otherwise payable (and the Beneficiary is not survived by a second
Beneficiary, or the second Beneficiary also dies), and such Beneficiary has not
effectively designated a Beneficiary to whom his or her Plan benefits are to be
paid if the Beneficiary dies before receipt of all such benefits, the remainder
shall be paid to the heir or heirs of the last surviving Beneficiary in
accordance with priorities (i) through (v) above.


E. Taxes. To the extent required by law, the Corporation shall withhold from
other amounts owed to a Participant or require the Participant to remit to the
Corporation or applicable Affiliate an amount sufficient to satisfy federal,
state and local withholding tax requirements on any distribution from a
Participant’s Deferred Compensation Account or on the vesting, payment or
cancellation of amounts owed to the Participant under the Plan. Determinations
by the Plan Administrator as to withholding shall be binding on the Participant
and any applicable Beneficiary.


Section 6. ASSIGNMENT OR ALIENATION


The right of a Participant, Beneficiary or any other person to the payment of a
benefit under this Plan may not be assigned, transferred, pledged or encumbered
except by will or by the laws of descent and distribution.


Section 7. PLAN ADMINISTRATION


The Plan Administrator will have the right to interpret and construe the Plan
and to determine all questions of eligibility and of status, rights and benefits
of Participants and all other persons claiming benefits under the Plan. In all
such interpretations and constructions, the Plan Administrator's determination
will be based upon uniform rules and practices applied in a nondiscriminatory
manner and will be binding upon all persons affected thereby. Subject to the
provisions of Section 8 below, any decision by the Plan Administrator with
respect to any such matters will be final and binding on all parties. The Plan
Administrator will have absolute discretion in carrying out its responsibilities
under this Section 7.




--------------------------------------------------------------------------------






Section 8. CLAIMS PROCEDURE


A. Filing Claims. Any Participant or Beneficiary entitled to benefits under the
Plan may file a claim request with the Plan Administrator.


B. Notification to Claimant. If a claim request is wholly or partially denied,
the Plan Administrator will furnish to the claimant a notice of the decision
within ninety (90) days in writing and in a manner calculated to be understood
by the claimant, which notice will contain the following information:


(i)
the specific reason or reasons for the denial;



(ii)
specific reference to pertinent Plan provisions upon which the denial is based;



(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



(iv)
an explanation of the Plan's claims review procedure describing the steps to be
taken by a claimant who wishes to submit his or her claims for review.



C. Review Procedure. A claimant or his or her authorized representative may,
with respect to any denied claim:


(i)
request a review upon a written application filed within sixty (60) days after
receipt by the claimant of written notice of the denial of his or her claim;



(ii)
review pertinent documents; and



(iii)
submit issues and comments in writing.



Any request or submission will be in writing and will be directed to the Plan
Administrator (or its designee). The Plan Administrator (or its designee) will
have the sole responsibility for the review of any denied claim and will take
all steps appropriate in the light of its findings.


D. Decision on Review. The Plan Administrator (or its designee) will render a
decision upon review. If special circumstances (such as the need to hold a
hearing on any matter pertaining to the denied claim) warrant additional time,
the decision will be rendered as soon as possible, but not later than one
hundred twenty (120) days after receipt of the request for review. Written
notice of any such extension will be furnished to the claimant prior to the
commencement of the extension. The decision on review will be in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent provisions of the Plan on which the decision is based. If the decision
on review is not furnished to the claimant within the time limits prescribed
above, the claim will be deemed denied on review.




--------------------------------------------------------------------------------






Section 9. UNSECURED AND UNFUNDED OBLIGATION


Notwithstanding any provision herein to the contrary, the benefits offered under
the Plan shall constitute an unfunded, unsecured promise by the Corporation and
its Affiliates to pay benefits determined hereunder which are accrued by
Participants. The Corporation may, in its discretion, establish a trust to
provide payment of all or a portion of the benefits payable under this Plan. No
Participant, Beneficiary or any other person shall have any interest in any
particular assets of the Corporation or any Affiliate (including the assets of
any trust established by the Corporation) by reason of the right to receive a
benefit under the Plan and any such Participant, Beneficiary or other person
shall have only the rights of a general unsecured creditor of the Corporation
and its Affiliates with respect to any rights under the Plan. Nothing contained
in the Plan shall constitute a guaranty by the Corporation, any Affiliate or any
other entity or person that the assets of the Corporation or its Affiliates (or
any trust established by the Corporation) will be sufficient to pay any benefit
hereunder. All expenses and fees incurred in the administration of the Plan
shall be paid by the Corporation or an Affiliate.


Section 10. AMENDMENT AND TERMINATION OF THE PLAN


The Corporation reserves the right, by an action of the Plan Administrator, to
amend the Plan at any time, and from time to time, in any manner which it deems
desirable, provided that no amendment will adversely affect the accrued benefits
of any Participant under the Plan. The Corporation also reserves the right, by
an action of the Plan Administrator, to terminate this Plan at any time without
providing any advance notice to any Participant; and in the event of any Plan
termination, the Corporation reserves the right to then distribute all
Grandfathered Amounts allocated to Participants' Deferred Compensation Accounts.


Notwithstanding the foregoing, the Corporation may terminate the Plan and
liquidate Non-Grandfathered Amounts under the circumstances, and in accordance
with the requirements, described in Treasury Regulation §1.409A-3(j)(4)(ix).


Section 11. BINDING UPON SUCCESSORS


The Plan shall be binding upon and inure to the benefit of the Corporation, its
Affiliates, any of their successors and assigns and the Participants and their
heirs, executors, administrators and legal representatives. In the event of the
merger or consolidation of the Corporation or any of its Affiliates with or into
any other corporation, or in the event substantially all of the assets of the
Corporation or any of its Affiliates shall be transferred to another
corporation, the successor corporation resulting from the merger or
consolidation, or the transferee of such assets, as the case may be, shall, as a
condition to the consummation of the merger, consolidation or transfer, assume
the obligations of the Corporation or Affiliate hereunder and shall be
substituted for the Corporation or Affiliate hereunder.




--------------------------------------------------------------------------------






Section 12. NO GUARANTEE OF PLAN PERMANENCY


This Plan does not contain any guarantee of provisions for continued service as
a Director to any Participant nor is it guaranteed by the Corporation or any of
its Affiliates to be a permanent plan.


Section 13. GENDER


Any reference in the Plan made in the masculine pronoun shall apply to both men
and women.
 
Section 14. INCAPACITY OF RECIPIENT


In the event that a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his or
her person or of his or her estate is appointed, any benefits under the Plan to
which such Participant or Beneficiary is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of his or
her person or his or her estate. Except as provided hereinabove, when the Plan
Administrator, in its sole discretion, determines that a Participant or
Beneficiary is unable to manage his or her financial affairs, the Plan
Administrator may, but shall not be required to, direct the Corporation to make
distribution(s) to any one or more of the spouse, lineal ascendants or
descendants or other closest living relatives of such Participant or Beneficiary
who demonstrates to the satisfaction of the Plan Administrator the propriety of
making such distribution(s). Any payment made under this Section 14 shall be in
complete discharge of any liability under the Plan for such payment. The Plan
Administrator shall not be required to see to the application of any such
distribution made to any person.


Section 15. GOVERNING LAW


This Plan shall be construed in accordance with and governed by the laws of the
State of Ohio.


Section 16. SECTION 409A OF THE CODE


It is intended that Non-Grandfathered Amounts under this Plan comply with
Section 409A of the Code and the regulations promulgated thereunder (and any
subsequent notices or guidance issued by the Internal Revenue Service), and the
Plan will be interpreted, administered and operated accordingly. Nothing herein
shall be construed as an entitlement to or guarantee of any particular tax
treatment to a Participant. None of the Corporation, any Affiliate, the Plan
Administrator or any other person shall have any liability in the event this
Plan fails to comply with the requirements of Section 409A of the Code.






